Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cleven Lewis Roberson appeals the district court’s order dismissing his civil action under Fed.R.Civ.P. 12(b)(6) for failure to state a claim upon which relief can be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Roberson v. Graziano, No. 1:09-cv-03038-WDQ, 2010 WL 2106466 (D.Md. filed May 21, 2010 & entered May 24, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.